Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 
5.	Claims 1, 5, 11, and 16 are rejected under 35 U.S.C. 103 as being obvious over Venkiteswaran et al. (US 2016/0037338), hereinafter referred to as Venkiteswaran.
Regarding claim 1, Venkiteswaran discloses: (1) guest user device BD 110-fig.1 (the UE) is able to access their wireless communication network such as WLAN, see 0009 (corresponding to detecting, by a controller, a user equipment (UE) that is connected to a guest access service provided by a wireless local access network (WLAN)); (2) The welcome screen 601-fig.6 may be generated by the controller 502-fig.5 at the hotel 120a according to the electronic bookmarks 212-fig.2 on the user profile 200-fig.2, see 0047. And wherein the movie Spiderman bookmarked according to the user preference (profile) is provided via Internet (corresponding to generating, by the controller, a profile for the guest access service); (3) the controller 130-fig.1 controls the APs-fig.1 to provide an open wireless communication network operable to connect to guest devices, such as BD 110-fig.1 to the Internet (another access network), see 0013 (corresponding to another access network).
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ user preference/user profile
into the system of Venkiteswaran.  The suggestion/motivation for doing so would have been to mitigate guest user media streaming issues for devices that do not contain wev browsers and to automatically provision the open network to the guest user.

          Regarding claim 11, a rejection of claim 1 has been made of a method from the controller to the UE, and it should be noted that a method from the UE to the controller can be performed in a similar manner.
Regarding claim 16, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Venkiteswaran for the same reasons as set forth in the rejection of claim 1. The controller 130-fig.1 includes an interface for network communications (not shown), a memory (not shown) and a processor (not shown), wherein the processor coupled to the interface and the memory for performing the claimed steps.


6.	Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Venkiteswaran, in view of Sasindran et al. (US 2020/0008138), hereinafter referred to as Sasindran.
Regarding claim 12, Venkiteswaran discloses all claimed limitation, except the another access network is a Citizen Broadband Radio Service (CBRS) network.
Sasindran discloses CBRS access points 104-fig.1 (CBRS network), see 0029.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ CBRS AP taught by Sasindran
into the system of Venkiteswaran.  The suggestion/motivation for doing so would have been to provide location and data services to user devices as well as access to the Internet.

                                  Allowable subject matter
6.	Claims 2-4, 6-10, 13-15, and 17-20 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Warrick et al. (US 2013/0219333); Esdaile (US 2015/0319102); Killadi et al. (US 2020/0037335); Cimpu et al. (US 2020/0162929) are cited , and considered pertinent to the instant specification.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465